Citation Nr: 0033962	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis with depressive features, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating evaluation based upon 
individual unemployability due to service-connected 
disabilities.

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals March 21, 1979 decision 
which denied entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities will be the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision, which 
denied an increased rating evaluation for the service-
connected anxiety neurosis, and determined that entitlement 
to a total rating due to unemployability was not established.  
The record discloses that the appellant filed a notice of 
disagreement with this rating decision in April 1997.  A 
statement of the case was thereafter issued to the appellant 
in May 1997.  The appellant filed a substantive appeal in 
this matter in June 1997.  The record further discloses that 
the RO continued its denial of the appellant's claims in a 
March 2000 rating action.

The Board notes that the issue of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim for an 
increased evaluation for anxiety neurosis with depressive 
features has been obtained by the RO.

2.  The appellant's anxiety neurosis with depressive features 
is currently manifested by anxiety and depression, with 
complaints of impaired memory, and is productive of no more 
than definite social and industrial impairment. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
neurosis with depressive features have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has finds that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). This finding is based upon 
the evidentiary assertions by the appellant, and medical 
evidence of record documenting treatment for the claimed 
disability.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992); King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, as here, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.  The Board is 
satisfied that all procurable data has been assembled for 
appellate review with respect to the issue of entitlement to 
an increased evaluation for anxiety neurosis with depressive 
features, and that the duty to assist as mandated by 38 
U.S.C.A. § 5107 has been met.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999). In view of the changes in statute, the 
Board concludes that any potential duty to assist and inform 
has been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Factual Background

Service connection was established for anxiety neurosis with 
depressive features by rating decision dated in November 
1970.  A 30 percent rating evaluation was assigned for this 
disability under Diagnostic Code 9400.  In a March 1979 
decision, the Board determined that a rating in excess of 30 
percent for service-connected anxiety neurosis with 
depressive features was not warranted.  This determination 
was predicated upon evidence that the appellant's psychiatric 
disorder was manifested by depression, anxiety, difficulty 
sleeping, with feelings of discouragement and confusion, and 
was characterized as moderate to moderately severe in nature. 

More recently, in January 1997, the appellant sought an 
increased evaluation for his service-connected anxiety 
neurosis with depressive features.  

An outpatient clinical report disclosed that the appellant 
was seen in January 1997 with complaints of anxiety.  The 
appellant reported that he was anxious due to intense pain he 
was experiencing in his "left" hand due to a gunshot wound 
sustained during service.  The appellant reported that he 
tries to be active in order to keep his mind in a positive 
attitude.  It was noted that the appellant enjoyed playing 
with his children.   Evaluation was not significant for any 
findings of homicidal or suicidal ideation.  It was noted 
that the appellant exhibited a poor attention span.  An 
assessment of anxiety behavior was indicated.  The treatment 
course followed included medication (Valium), and referral 
for outpatient therapy.  The remainder of the clinical 
reports submitted for consideration, dated from 1980 to 1997, 
reference history and continued complaints of anxiety without 
notations of any clinical findings, and document intermittent 
contacts with VA social worker. 

During VA examination in February 1997, the appellant 
reported subjective complaints that he experiences difficulty 
with memory on occasion.  The appellant reported that he 
spends his time in his house or yard, or walks to town.  The 
remainder of his complaints referred to his service-connected 
right arm disability, to include complaints of difficulty 
sleeping.  It was noted that the appellant was being seen on 
an outpatient basis, had been prescribed Valium, but had not 
undergone any psychiatric hospitalization.  On mental status 
evaluation, the examiner described the appellant as well-
developed, thin, clean, and casually dressed in appearance.  
The appellant was alert and oriented, and cooperative.  He 
expressed freely, relevantly, and coherently.  The examiner 
noted that some floating anxiety was detected, but without 
evidence of delusional material or any perceptive disorder.  
The appellant's memories were preserved.  Sensorium was 
clear.  There was some depressive tone detected.  The 
examiner noted that there was no overt depressive signs 
detected on evaluation.  There was no evidence of suicidal 
ruminations.  The appellant's judgment was preserved.  It was 
noted that the appellant was able to differentiate between 
right and wrong.  The diagnostic impression was generalized 
anxiety disorder (Axis I).  A Global Assessment of 
Functioning (GAF) score of 65 was noted.  The examiner 
identified the appellant's loss of use of his hand as a 
stressor.  In his assessment, the examiner indicated that 
"basically the main problem of this man is his right arm and 
hand."

The appellant was afforded further VA examination in April 
1999.  The medical examination report indicated that the 
appellant reported that he becomes very anxious.  The medical 
report noted that the appellant was taking Valium, and was 
seen on an outpatient basis.  It was noted that the appellant 
also reported that he developed toxicosis for which he was 
presently under treatment, although it was not noted whether 
this condition was attributed to medication taken for his 
psychiatric symptoms or medication for another disorder.  The 
examiner observed that the appellant presented for 
examination clean, adequately dressed, and groomed.  The 
appellant was noted to be alert and oriented.  The appellant 
was observed to have a burn on his left forearm, reportedly 
incurred the previous week while working on his car radiator.  
On evaluation, the appellant's mood was anxious.  His affect 
was constricted.  It was noted that he exhibited good 
attention.  His concentration and memory were evaluated as 
good.  The appellant's speech was clear and coherent.  He 
denied hallucinations.  There was no evidence of suicidal or 
homicidal ideation.  His insight and judgment were evaluated 
as fair.  The appellant was noted to exhibit good impulse 
control.  The diagnostic impression was generalized anxiety 
disorder (Axis I).  A GAF score of 65 was noted.  In his 
assessment, the examiner indicated that, based upon a review 
of the recorded medical history and previous examination 
findings, there was no basis to find that the appellant's 
ability to engage in gainful occupation was affected.  It was 
the examiner's opinion that the appellant's most disabling 
conditions were related to his physical disabilities. 

Analysis

The appellant's anxiety neurosis with depressive features is 
rated as 30 percent disabling under the portion of the VA 
Schedule for Rating Disabilities that pertains to mental 
disorders.  Prior to November 7, 1996, anxiety disorders were 
rated under 38 C.F.R. § 4.132 (1996).  Effective November 7, 
1996, the rating schedule for mental disorders was amended 
and redesignated as 38 C.F.R. § 4.130.  61 Fed.Reg. 52700 
(Oct. 8, 1996).  The evaluation criteria have substantially 
changed in the new rating schedule and now focus on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  Where the law or regulations change after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), 
(b). 

Under Diagnostic Code 9400, the former rating criteria for 
generalized anxiety disorders, 38 C.F.R. § 4.132 (1996), a 50 
percent evaluation was assigned when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of realty with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must be 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
Part 4, Diagnostic Code 9400. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons or bases" for its 
decisions.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  O.G.C. Prec. 93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c).

The schedular criteria for psychiatric disabilities were 
revised, effective November 7, 1996.  The revised rating 
criteria provides a 50 percent evaluation for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

In this case, the record reflects that the appellant was 
diagnosed with anxiety neurosis with depressive features, and 
has continued to experience symptoms associated with this 
condition for which he has been seen intermittently.  A 
review of the record shows that the appellant has been 
maintained for several years on a course of prescribed 
medication (Valium), with no more than sporadic clinical 
contact between 1979 and 1999, and a paucity of complaints 
related to his psychiatric disorder.  The appellant has no 
history of psychiatric hospitalization.  The record does, 
however, reflect that the appellant is experiencing some 
residual psychiatric symptomatology relative to his anxiety 
neurosis.  On VA examination, in 1997 and 1999, the 
appellant's anxiety disorder was shown to be primarily 
manifested by symptoms of anxiety and depression.  The 
appellant has described episodes of impaired memory.  During 
his most recent VA examination, the appellant was evaluated 
as alert and oriented.  His speech was relevant and coherent.  
His concentration and memory were not shown to be impaired.  
He demonstrated fair insight and judgment.  The examiner 
indicated that evaluation revealed the appellant's affect to 
be constricted.  However, there was no evidence of suicidal 
or homicidal ideation, hallucination, or delusional thought 
process detected. 

The record reflects that the appellant has been married since 
1977, and has two children.  The appellant has reported that 
he spends his time either in his house or yard, or walking to 
town.  He has also reported that he enjoys spending time with 
his children, and tries to remain active to maintain a 
positive attitude.  Relative to the appellant's industrial 
capacity, the evidence demonstrates that the appellant has 
not held employment since his release from service.  While 
the evidence reflects that anxiety neurosis impacts upon the 
appellant's functional capacity, in that he is somewhat 
anxious and depressed, it was not found to result in 
considerable impairment. The Board notes that the appellant 
has been consistently evaluated with a GAF score of 65 on VA 
examination.  In this regard, VA examiner did not find that 
the appellant's psychiatric symptomatology rendered him 
unable to engage in gainful employment.   It was the 
examiner's impression that the appellant's physical 
disabilities constituted his more disabling conditions.  It 
is the opinion of the Board, based upon a considered review 
of the evidence in this case, that the appellant's present 
level of impairment is not indicative of a higher level of 
impairment, the amount needed to warrant an increased 
evaluation under the provisions of Diagnostic Code 9400.

The current medical evidence, as previously discussed, does 
not reflect that the degree of impairment resulting from the 
appellant's anxiety neurosis with depressive features more 
nearly approximates the criteria required for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7, under either the 
current or former rating criteria.  As the weight of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization [due exclusively to service-connected 
disability] such as render impractical the application of the 
regular schedular standards.  The test is a stringent one 
for, the Court has held, "it is necessary that the record 
reflect some factor which takes the claimant outside of the 
norm of such veteran.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
anxiety neurosis with depressive features, interference with 
the appellant's employment status is foreseeable.  However, 
the Board finds that the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability at issue, nor interference with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability rating assigned for the appellant's anxiety 
disorder is found to be inadequate.  See Van Hoose, supra; 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In its evaluation of the above-referenced claim, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); see also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disability.  The clinical findings from 
the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of an increased 
evaluation for the service-connected disability.

ORDER

An increased evaluation for anxiety neurosis with depressive 
features is denied.


REMAND

The appellant essentially maintains that he is unable to 
obtain or retain employment as a result of his service-
connected disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16 (1999).

In this case, the appellant is service-connected for loss of 
use of the right hand, rated as 70 percent disabling, anxiety 
neurosis with depressive features, rated as 30 percent 
disabling, and tonsillitis, for which a noncompensable rating 
evaluation has been assigned.  This award also includes 
special monthly compensation under paragraph K, based upon 
loss of use of one hand.  The combined rating evaluation is 
80 percent.  Therefore, the appellant meets the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a).

The Board notes, however, that it is unclear whether it is 
impossible for the appellant to follow a substantially 
gainful occupation as a result of his service-connected 
disability of the right arm and anxiety disorder.  

The Board notes that the record further discloses that the 
appellant has not been gainfully employed since his release 
from service.  The record shows that approximately one year 
after his release from service, the appellant entered 
college.   There are conflicting notations contained in the 
record with respect to whether the appellant completed his 
post secondary studies, or whether he discontinued his 
studies after completion of a number of credit hours toward 
his degree.  This matter requires clarification.

The Court has held that the duty to assist in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the Board determines that further development of 
the evidence is essential to a proper appellate decision in 
this matter and, therefore, REMANDS the matter for the 
following development:

1.  The veteran is informed that if he has 
evidence that establishes that he is 
unemployable due to service connected 
disability, that evidence must be submitted 
by him to the RO.

2.  The RO should schedule the appellant for 
VA examination to determine whether the 
combined effects of the service-connected 
disabilities renders him unemployable.

3.  The RO should afford the appellant a VA 
social and industrial survey to assess the 
appellant's employment history and day-to-day 
functioning.  Additionally, the appellant 
should be afforded an opportunity to provide 
clarifying information regarding his history 
of educational training.  

4.  Thereafter, the RO should readjudicate 
the claim for a total rating based upon 
individual unemployability. 

5.  The RO should comply with 38 C.F.R. 
§ 3.655 (1999).

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate review.  

The purpose of this remand is to obtain additional evidence 
and ensure that the appellant is afforded due process of law.  
The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required by the appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

